Citation Nr: 1133409	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS) as due to herbicide (i.e., Agent Orange) and/or benzene exposure.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Augusta, Maine.  Although the Augusta RO completed the initial rating action, jurisdiction of the Veteran's claims file rests with the VARO in Detroit, Michigan (i.e., the state in which the Veteran resides).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from November 1966 to November 1967, thereby exposing him to an herbicide agent.

2.  The competent and probative evidence of record is in relative equipoise as to the issue of whether the Veteran's myelodysplastic syndrome (MDS) is the result of exposure to an herbicide agent and/or benzene during service.  


CONCLUSION OF LAW

Myelodysplastic syndrome was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

The Veteran asserts that he is entitled to service connection for myelodysplastic syndrome (MDS) as such disorder is a result of exposure to Agent Orange as well as benzene while serving in Vietnam.  

VA law and regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if certain requirements are met, even though there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(e) (2010).  Moreover, VA has determined that a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Here, the Veteran's service separation record reflects that his last major duty assignment was with the 9th Signal Battalion in the Republic of Vietnam.  Additionally, information was received in March 2010 from the National Personnel Records Center (NPRC) verifying that the Veteran served in Vietnam from November 1966 to November 1967.  As such, exposure to Agent Orange is presumed.  Id.  

Presumptive service connection is not, however, warranted for myelodysplastic syndrome as this is not one of the diseases listed which qualifies for presumptive service connection.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Furthermore, the Secretary of Veterans Affairs (Secretary), under the authority of the Agent Orange Act of 1991, has determined that there is no positive association between exposure to herbicides and leukemia (other than all chronic B-cell leukemias).  Notice, 75 Fed. Reg. 81332 (Dec. 27, 2010).  This determination is based on various reports published by National Academy of Sciences (NAS) in which NAS reviews and summarizes the scientific evidence concerning the association between exposure to herbicides and various health outcomes.  In July 2009, NAS published its eighth full report, entitled "Veterans and Agent Orange: Update 2008" (Update 2008), in which it found that there was "inadequate/insufficient" evidence to determine whether there may be an association between herbicide exposure and leukemia (other than all chronic B-cell leukemias).  Id. at 81333-34.  

While the findings of NAS, as published in Update 2008, are relevant to the Board's determination, such findings, and the Secretary's notice regarding these findings, are not dispositive.  Rather, the Board must consider whether the competent and probative evidence demonstrates that the Veteran's MDS is etiologically related to prior exposure to herbicide agents that were used in Vietnam.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994); see also 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Generally, a claim for service connection requires competent evidence of (1) a current disability; (2) proof as to incurrence or aggravation of an event, disease, or injury in service, as provided by either lay or medical evidence, as the situation dictates; and (3) competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  In the present case, the Board's focus is on the third element of service connection as there is no assertion that MDS first arose during service, but there is competent evidence of a current disability (i.e., MDS diagnosed in 2008) and an in-service event (i.e., herbicide exposure).

Initially, the Board observes that the Veteran's own lay assertions regarding a causal relationship between MDS and military service cannot be accepted as competent because of the complex nature of the nexus issue in this claim (i.e., relationship between toxin exposure and a disease that affects the Veteran's bone marrow).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As for the competent medical evidence of record pertaining to a nexus, a September 2009 VA report states that MDS is "not likely related to dioxin/benzene exposure in Vietnam," as the American Cancer Society's website fails to list MDS among the diseases and cancers related to Agent Orange exposure.  

In contrast to the September 2009 VA opinion, the record also contains letters from MDS/leukemia specialists at Dana-Farber Cancer Institute, Mayo Clinic Scottsdale, Cleveland Clinic, and Johns Hopkins, which indicate that MDS is a hematologic malignancy and that "it is certainly plausible" that exposure to Agent Orange "can contribute or be the cause" of MDS.  While such evidence tends to support the Veteran's claim for service connection, none of these opinions states that the Veteran's MDS is due to Agent Orange exposure.  In fact, one physician noted that it would be "difficult to be certain in an individual case whether Agent Orange precipitated MDS."  Thus, to the extent that these letters do not discuss the likelihood of a causal relationship to any degree of certainty, they are of limited probative value to this determination and not sufficient upon which to award the benefit sought by the Veteran.  Compare Wallin v. West, 11 Vet. App. 509, 514 (1998) (stating where medical treatise evidence discusses relationships between conditions with 'degree of certainty,' such evidence meets requirements for medical nexus), with Sacks v. West, 11 Vet. App. 314, 317 (1998) (stating that medical treatise evidence that discusses relationship in generic terms is insufficient to meet requirements for medical nexus).

However, when viewed in conjunction with the opinion provided by the Veteran's treating oncologist, Dr. Nayak, the Board concludes that there exists, at a minimum, an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's MDS is related to in-service herbicide and benzene exposure.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (holding it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  Dr. Nayak explains in his June 2009 letter that Agent Orange is composed of benzene rings and that it has been previously determined that exposure to Agent Orange also involves exposure to the effects of its components, including benzene.  The existence of benzene is relevant to the current issue, according to Dr. Nayak, because "[t]here is extensive documentation in medical environmental literature," including a 2003 report by the Institute of Medicine for Foreign Health, to support a causal relationship between benzene and "acute leukemia as well as other bone marrow damage."  Therefore, based on the fact that the Veteran's exposure to herbicides during service included exposure to benzene, it is Dr. Nayak's opinion that "there is at least as likely as not a relationship or association between exposure to pesticides and solvents used in Agent Orange distribution and [the Veteran's] MDS."  

The Board acknowledges that Dr. Nayak does not cite what evidence he relied upon in concluding that "Agent Orange is composed of [b]enzene [r]ings."  However, the Board finds verification of this statement to be unnecessary because there is sufficient evidence of record that the Veteran was exposed to benzene in other ways during service.  Particularly, in addition to claimed exposure through herbicides, the Veteran contends that he was exposed to noxious smoke containing benzene while performing latrine duty approximately three times per week in Vietnam.  Without elaborating too much, the Veteran describes that he (and other servicemen) were tasked with mixing feces with diesel and then slow-burning them until the feces were reduced to ash.  In support of his lay assertions, he submitted a buddy statement from a serviceman who served with him in Vietnam and who verified that he witnessed the Veteran burning feces as part of latrine duty.  Also of record are internet articles discussing the use of diesel in Vietnam to burn feces and the fact that benzene is a natural part of crude oil and gasoline.  The latter evidence, in particular, corroborates the Veteran's lay assertions of benzene exposure during service through latrine duty.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  

In sum, the evidence of record contains at least one medical opinion that specifically links the Veteran's currently diagnosed MDS to herbicide exposure generally, and benzene exposure in particular, during service.  Additionally, there are a number of letters from prominent specialists in the field of hematologic oncology who indicate that a causal relationship between MDS and herbicides is plausible.  On the other hand, there is a negative opinion from a VA physician that appears to rely solely on the fact that MDS is not positively listed as a disease associated with Agent Orange on the American Cancer Society's website.  There are also the NAS reports relied upon by the Secretary, including Update 2008, which are metastudies and represent no more than a systematic review and analysis of prior studies regarding the incidence of leukemia in exposed and unexposed populations.  See Notice, 61 Fed. Reg. 41442 (Aug. 8, 1996); Notice, 64 Fed. Reg. 59232 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 72 Fed. Reg. 32395 (June 12, 2007).  

Given that there is sufficient evidence of exposure to both herbicide agents and benzene during service, the Board concludes that the favorable evidence of record tends to support a claim for service connection.  And when viewed in conjunction with the negative evidence, the Board finds that, at a minimum, an approximate balance exists regarding the issue of whether the Veteran's MDS is causally related to herbicide and/or benzene exposure incurred during service.  As such, the Board will grant the benefit of the doubt to the Veteran and award service connection for MDS.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for myelodysplastic syndrome (MDS) is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


